Citation Nr: 1215367	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-14 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine, to include as due to ionizing radiation exposure.  

2.  Entitlement to service connection for type II diabetes mellitus, to include as due to ionizing radiation exposure.    

3.  Entitlement to service connection for a thyroid condition, to include as due to ionizing radiation exposure.   

4.  Entitlement to service connection for angiodysplasia and/or anemia, to include as due to ionizing radiation exposure.   

5.  Entitlement to service connection for bleeding ulcers, to include as due to ionizing radiation exposure.  

6.  Entitlement to service connection for hypertension, to include as due to ionizing radiation exposure.   

7.  Entitlement to service connection for cataracts, to include as due to ionizing radiation exposure.  

8.  Entitlement to service connection for coronary artery disease (CAD), claimed as cardiac bypass surgery, to include as due to ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1959.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, in which the RO, in pertinent part, denied service connection for DJD of the lumbar spine, type II diabetes mellitus, a thyroid condition, angiodysplasia, a bleeding ulcer, hypertension, cataracts, and bypass surgery, to include as due to ionizing radiation exposure.  

The Board notes that, in its adjudication of the claim for service connection for angiodysplasia, the RO has noted and considered the Veteran's diagnosis of anemia.  The rating code sheet of the April 2007 rating decision reflects that the Veteran's nonservice-connected disabilities included angiodysplasia (anemia).  In light of the foregoing, and given the evidence of record (including findings of angiodysplasia and anemia) the Board has recharacterized the claim for service connection for angiodysplasia as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

As a final preliminary matter, the Board notes that, in his March 2012 Informal Hearing Presentation (IHP), the Veteran's representative asserted that the Veteran should be service-connected for any residuals of his 1958 appendectomy.  The claim for service connection for residuals of an in-service appendectomy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for DJD of the lumbar spine, a thyroid condition, and cataracts, to include as due to ionizing radiation exposure are addressed in the decision below.  The remaining issues listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

2.  DJD of the lumbar spine was first diagnosed many years after service, and the only competent, probative opinion on the question of whether there exists a medical relationship between current DJD of the lumbar spine and service weighs against the claim for service connection.

3.  Hypothyroidism was first diagnosed many years after service, and there is no competent medical evidence or opinion even suggesting a medical nexus between the Veteran's hypothyroidism and service, to include in-service radiation exposure.

4.  Cataracts were first diagnosed many years after service, and there is no competent medical evidence or opinion even suggesting a medical nexus between the Veteran's cataracts and service, to include in-service radiation exposure.


CONCLUSIONS OF LAW

1.  DJD of the lumbar spine was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred in service, to include as due to ionizing radiation exposure.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).

2.  A thyroid condition was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred in service, to include as due to ionizing radiation exposure.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).

3.  Cataracts were not incurred in or aggravated by active military service, nor may they be presumed to have been incurred in service, to include as due to ionizing radiation exposure.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for service connection for arthritis, a thyroid condition, and cataracts was received in February 2006.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in May 2006.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.  Thereafter, the claims were reviewed and the April 2007 rating decision was issued.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in March 2006 and May 2006.

The Veteran has been made aware of the information and evidence necessary to substantiate the claims herein decided and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records, service personnel records, and VA and private treatment records have been obtained and associated with his claims file.  The Veteran was also provided with a VA examination to assess the current nature and etiology of his claimed DJD of the lumbar spine in July 2006.  

The Board notes that, as will be discussed below, the VA examiner who evaluated the Veteran in July 2006 provided a negative nexus opinion regarding the relationship between the Veteran's current DJD of the lumbar spine an in-service injury; however, he did not specifically address the relationship between the Veteran's current DJD of the lumbar spine and in-service radiation exposure.  Additionally, the Veteran has not been afforded VA examinations to evaluate his claimed thyroid condition and cataracts.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, the Board is of the opinion that further examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  Here, there is no competent, probative evidence that the Veteran's current DJD of the lumbar spine is related to his in-service radiation exposure, nor is there any competent, probative evidence that his current thyroid condition or cataracts are related to service, to include in-service radiation exposure.  Moreover, there is no evidence of any thyroid condition or cataracts during service.  The Board finds that there is sufficient medical evidence of record to make a decision on the claims herein decided.  

The Board acknowledges that the claims for service connection for type II diabetes mellitus, angiodysplasia and/or anemia, bleeding ulcers, hypertension, and CAD are being remanded to obtain outstanding private treatment records from the Iowa Heart Center, the Veteran's private hematologist, and the Veteran's private gastroenterologist.  There is simply no indication that treatment records from these healthcare providers would include treatment for the Veteran's DJD of the lumbar spine, thyroid condition, or cataracts.  As such, a remand to obtain these records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

A January 2009 VA treatment record reflects that the Veteran underwent a diabetic eye examination with a private physician, Dr. J.A.D., in January 2009.  In May 2009, the Veteran reported that he had a normal retinal examination done by a private eyecare specialist in May 2009, although the exact date is unknown.  The Board notes that the claims file includes treatment records from Dr. J.A.D., dated from January to May 2006.  While the January 2009 VA treatment record reflects that the Veteran has received more recent treatment from this physician.  There is no indication that any more recent treatment records would include an opinion relating the Veteran's cataracts, for which he underwent surgery in February and March 2006, to service, to include in-service radiation exposure, or would include a diagnosis of posterior subcapsular cataracts-the very matters on which this claim turns.  As such, a remand to obtain these records is also unnecessary.  See Soyini, 1 Vet. App. at 546.  

The Board further notes that recent VA treatment records reflect that the Veteran was taking Synthroid from a non-VA provider, for example, as indicated during VA treatment in April 2008.  The record reflects that the Veteran was started on Levoxyl (Synthroid) for hypothyroidism by his private physician in October 2002.  The most recent private treatment records currently associated with the claims file are dated in May 2006.  While the April 2008 VA treatment record reflects that the Veteran has more recently received medication for hypothyroidism, the record does not reflect that the Veteran has received any treatment other than continued medication for this condition.  There is no indication that any outstanding records regarding continued medication for hypothyroidism would include a medical opinion relating the Veteran's current hypothyroidism to service, to include in-service radiation exposure, or would include a diagnosis of thyroid nodular disease-the very matters on which adjudication of this claim turns.  As such, a remand to obtain these records is also unnecessary.  See Soyini, 1 Vet. App. at 546.  

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating the claims herein decided.


Factual Background and Analysis

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, including arthritis and endocrinopathies (such as hypothyroidism), if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F. 3rd 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, if a veteran exposed to radiation during active duty later develops one of the diseases listed in 38 C.F.R. § 3.309(d)(2) a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  These diseases are ones in which the VA Secretary has determined that a positive association with radiation exposure exists.  Cancer of the thyroid is among these listed diseases.  See 38 C.F.R. § 3.309(d)(2)(ii).  

Second, service connection may be established if a radiation-exposed veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b)(2) or established by competent scientific or medical evidence to be radiogenic disease), if the VA Undersecretary for Benefits determines that a relationship in fact exists between the disease and the Veteran's exposure in service.  See 38 C.F.R. § 3.311.  Thyroid cancer, posterior subcapsular cataracts, and non-malignant thyroid nodular disease are among these listed radiogenic diseases.  See 38 C.F.R. § 3.311(b)(2)(ii), (xvi), (xvii).

Third, service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  

The Board notes that the three alternative methods for establishing service connection all share a common threshold: that the claimant has, in fact, been shown to have been exposed to ionizing radiation.  A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3)(i) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.

"Radiation-risk activity" includes on-site participation in a test involving the atmospheric detonation of a nuclear device.  38 C.F.R. § 3.309(d)(3)(ii)(A).  "Onsite participation" includes presence during the official operational period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test.  38 C.F.R. § 3.309(d)(3)(iv)(A).  For tests conducted by the United States, the term "operational period" includes, for Operation REDWING, the period from May 5, 1956 through August 6, 1956.  38 C.F.R. § 3.309(d)(3)(v)(M).

Service treatment records are negative for complaints regarding or treatment for cataracts or a thyroid condition.  While the Veteran complained of back pain in the right upper lumbar region in April 1956, clinical evaluation of the spine, eyes, and endocrine system was normal on separation examination in August 1959.  

Post-service VA and private treatment records reflect complaints regarding and treatment for low back pain, hypothyroidism, and cataracts.  

As regards his low back pain, the Veteran was afforded a VA examination to evaluate his claimed disability in July 2006.  The examiner acknowledged the Veteran's in-service treatment for right upper lumbar back pain in April 1956, and noted that the musculoskeletal system was normal on separation examination in August 1959.  The Veteran reported that he had been told that he had arthritis in the low back, mainly in the lumbar spine, with early morning stiffness.  He described some degree of stiffness every morning and some discomfort all the time.  He stated that his symptoms had been gradually more noticeable over time, but mainly in the past two to three years.  As regards treatment, the Veteran reported that he mainly just waited out his symptoms, although he occasionally used Aleve.  He denied injury or trauma of the back.  X-ray study of the lumbar spine revealed degenerative changes.  The diagnosis following examination was DJD, lumbar spine.  The examiner opined that it was less likely than not that the Veteran's DJD of the lumbar spine was related to an injury during military service; rather, it was more likely than not related to age appropriate changes and obesity.  

As regards his claimed thyroid condition, the assessment following private treatment in November 2002 included new-onset hypothyroidism.  Records of treatment from his private physician, Dr. K.M., reflect that the Veteran was treated for hypothyroidism, for which he was started on Levoxyl in October 2002.  

As regards his cataracts, records of treatment from Dr. L.F., dated from April 1977 to February 2004, reflect that, in July 1999, Dr. L.F. observed very early cataracts developing in each eye.  The impression following treatment in July 2001 was immature cataracts in each eye, early.  The impression following treatment in February 2004 included early cataracts in each eye.  In October 2005, the Veteran returned to have his cataracts checked.  The pertinent assessment was cataracts, left eye more than right eye; anterior subcapsular cataract/nuclear sclerotic cataract.  Surgery was discussed.  In January 2006, the Veteran was evaluated by Dr. J.A.D. at Wolfe Eye Clinic.  The Veteran's chief complaint was known cataracts for several years, with decreased vision.  The pertinent assessment was moderate cataract in each eye, with surprisingly good objective vision performance.  It was recommended that the Veteran undergo cataract/intraocular lens surgery in both eyes.  In February 2006, Dr. J.A.D. performed phacoemulsification of the left eye with intraocular lens implantation.  The following month, he performed phacoemulsification of the right eye with intraocular lens implantation.  

The Veteran underwent an ionizing radiation registry examination in February 2007.  He gave a history of exposure to ionizing radiation while aboard ship in the Marshall Islands.  He denied any known civilian exposures to radiation or chemicals.  The physician noted that the Veteran's past medical history was positive for, in pertinent part, hypothyroidism and cataracts.  The pertinent impressions following examination were cataracts and hypothyroidism.  The examiner did not provide any opinions regarding etiology of these diagnoses.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for DJD of the lumbar spine, a thyroid condition, and cataracts, to include as due to ionizing radiation exposure, is not warranted.  

As an initial matter, the Veteran's service personnel records reflect that he served on the U.S.S. Badoeng Strait from December 1955 to December 1956.  A document from the Naval Historical Center reflects that the U.S.S. Badoeng Strait took part in the 1956 Operation REDWING nuclear tests in the Central Pacific.  In light of his presence on the U.S.S. Badoeng Strait during Operation REDWING, as documented in the claims file, the Board finds that the Veteran participated in a radiation risk activity while in service.  As such, he is a radiation-exposed Veteran.  See 38 C.F.R. § 3.309(d)(3).  

Despite the foregoing, DJD of the lumbar spine, hypothyroidism, and cataracts are not subject to the presumptive provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) for radiation-exposed veterans.  Additionally, there is no indication that the Veteran has cancer of the thyroid.  

As regards his DJD of the lumbar spine, as noted above, 38 C.F.R. § 3.311(a)(1) provides for various development procedures to be undertaken when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service.  DJD, however, is not a "radiogenic disease" under 38 C.F.R. § 3.311.  Therefore, even conceding exposure to ionizing radiation, the provisions of 38 C.F.R. § 3.311 do not apply to the Veteran's claimed DJD of the lumbar spine.

The evidence of record demonstrates that the Veteran has current DJD of the lumbar spine, as reflected on VA examination in July 2006; however, the only competent opinion on the question of a medical relationship between the Veteran's DJD of the lumbar spine and service weighs against the claim.

In this regard, the July 2006 VA examiner reviewed the claims file, examined the Veteran, and provided a rationale for his opinion that the Veteran's DJD of the lumbar spine is less likely than not related to an injury during military service.  Specifically, he found that the Veteran's DJD of the lumbar spine was more likely than not related to age appropriate changes and obesity.  The Board finds this opinion probative.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The Board acknowledges that, as discussed above, the July 2006 VA examiner did not specifically address whether the Veteran's DJD of the lumbar spine is related to his in-service radiation exposure; however, there is simply no medical evidence or opinion even suggesting a relationship between the Veteran's current DJD of the lumbar spine and service, to include in-service radiation exposure, and neither the Veteran nor his representative has identified, presented, or alluded to the existence of any such medical evidence or opinion.  

Additionally, the Board notes that the first X-ray evidence of DJD of the lumbar spine is the July 2006 X-ray performed in conjunction with the VA examination.  This X-ray study is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309. 

Thus, the only competent, probative (persuasive) opinion on the question of whether there exists a medical relationship between the Veteran's DJD of the lumbar spine and service weighs against the claim for service connection, and neither the Veteran nor his representative has presented or identified any existing, contrary medical opinion that, in fact, supports a finding that there exists a medical nexus between the Veteran's DJD of the lumbar spine and service, to include in-service radiation exposure.  In short, the Board concludes that there is no competent medical evidence to support the claim for service connection for DJD of the lumbar spine on a direct basis.  

As regards his claimed thyroid condition, the post-service VA and private treatment records reflect that the Veteran has been diagnosed with hypothyroidism.  While thyroid cancer and non-malignant thyroid nodular disease are considered to be radiogenic diseases under 38 C.F.R. § 3.311, there is simply no medical evidence reflecting that the Veteran has been diagnosed with either condition.  Rather, the Veteran has clearly been diagnosed with hypothyroidism.  Therefore, even conceding exposure to ionizing radiation, the provisions of 38 C.F.R. § 3.311 do not apply to the Veteran's claimed thyroid condition.  

The Board acknowledges that, as discussed above, the Veteran has not been afforded a VA examination to address whether his hypothyroidism is related to service, to include in-service radiation exposure; however, there is simply no medical evidence or opinion even suggesting a relationship between the Veteran's current hypothyroidism and service, to include in-service radiation exposure, and neither the Veteran nor his representative has identified, presented, or alluded to the existence of any such medical evidence or opinion.  In reaching this conclusion, the Board has carefully considered the assertion of the Veteran's representative, made in his March 2012 IHP, that the Veteran should be afforded a VA examination to determine the etiology of his hypothyroid condition, as the representative asserted that the etiology of this condition was unclear, and it could be radiation-related thyroid nodular disease.  In support of this assertion, the Veteran's representative included citation to an article from the National Institutes of Health's Medline Plus website, regarding thyroid nodules.  See Medline Plus, a service of the U.S. National Library of Medicine and the National Institutes of Health, http://www.nlm.nih.gov/medlineplus/ency/article/007265.htm.  While this article indicates that thyroid nodules are sometimes found in people who have Hashimoto's disease, and that such disease may cause hypothyroidism, the fact remains that, despite his representative's March 2012 assertion that the Veteran's hypothyroid condition could be radiation-related thyroid nodular disease, the Veteran has not specifically asserted nor is there any medical evidence indicating that the Veteran has been diagnosed with non-malignant thyroid nodular disease.  Rather, he has clearly been diagnosed with hypothyroidism, which is not a radiogenic disease under 38 C.F.R. § 3.311.   

In short, the Board concludes that there is no competent medical evidence to support the claim for service connection for hypothyroidism on a direct basis.  

Additionally, the Board notes that the Veteran was diagnosed with new-onset hypothyroidism in 2002, well beyond the presumptive period for establishing service connection for hypothyroidism as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309. 

As regards his claimed cataracts, while posterior subcapsular cataracts are considered to be a radiogenic disease under 38 C.F.R. § 3.311, there is simply no medical evidence indicating that the Veteran has been diagnosed with this type of cataract.  While post-service records of treatment from Dr. J.A.D., dated from January to May 2006, reflect diagnoses of and treatment for cataracts, without specifying the type of cataract, an October 2005 treatment record from Dr. L.F. reflects that the Veteran was diagnosed with anterior subcapsular/nuclear sclerotic cataracts.  A posterior subcapsular cataract is defined as a cataract involving the cortex at the posterior pole of the lens, as opposed to a nuclear cataract, which is defined as a cataract involving the nucleus.  See STEDMAN'S MEDICAL DICTIONARY 300 (27th ed. 2000).  

Anterior subcapsular cataracts (as opposed to posterior subcapsular cataracts) and nuclear sclerotic cataracts are not radiogenic diseases, as such, even conceding exposure to ionizing radiation, the provisions of 38 C.F.R. § 3.311 do not apply to the Veteran's claimed cataracts.
  
The Board acknowledges that, as discussed above, the Veteran has not been afforded a VA examination to address whether his cataracts are related to service, to include in-service radiation exposure; however, there is simply no medical evidence or opinion even suggesting a relationship between the Veteran's cataracts and service, to include in-service radiation exposure, and neither the Veteran nor his representative has identified, presented, or alluded to the existence of any such medical evidence or opinion.  In short, there is no competent medical evidence to support the claim for service connection for cataracts on a direct basis.  Moreover, while, in his March 2012 IHP, the Veteran's representative asserted that the Veteran's medical records were unclear as to the exact type of cataract the Veteran had, the Board notes that, as discussed above, the October 2005 private treatment record classified the Veteran's cataracts as anterior subcapsular/nuclear sclerotic cataracts.  Thus, a VA examination to clarify the type of cataracts experienced by the Veteran is not necessary.  

In addition to the medical evidence, in adjudicating these claims, the Board has considered the Veteran's and his representative's assertions; however, none of this evidence provides a basis for allowance of the claims.  Laypersons, such as the Veteran and his representative, are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board notes that the types of disorders at issue in this case, which involve disease processes not observable to a layperson, are better suited to the realm of medical expertise.  In other words, the Board finds that the Veteran's claimed disorders are not ones susceptible to lay diagnosis or opinion as to etiology.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While the Veteran may report on the symptoms of his claimed DJD of the lumbar spine, thyroid condition, and cataracts, the record does not contain a medical nexus opinion relating any of his claimed disabilities to service, to include in-service radiation exposure.  

For all the foregoing reasons, the claims for service connection are denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for DJD of the lumbar spine, to include as due to ionizing radiation exposure, is denied.  

Service connection for a thyroid condition, to include as due to ionizing radiation exposure, is denied.   

Service connection for cataracts, to include as due to ionizing radiation exposure, is denied.  


REMAND

The Board's review of the claims file reveals that further action on the claims remaining on appeal is warranted.  

VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  

Pertinent to the claims remaining on appeal, the claims file includes treatment records from the Iowa Heart Center (most recently dated in November 2005), the Veteran's hematologist, Dr. B.S.L. (most recently dated in May 2006), and the Veteran's gastroenterologist, Dr. B.M.F. (most recently dated in August 2003).  Nevertheless, VA treatment records dated from August 2006 to November 2010 reflect that the Veteran has received more recent treatment from each of these healthcare providers.  

The Board acknowledges that the VA treatment records reflect that some private medical records were submitted to the Des Moines VA Medical Center (VAMC).  In this regard, a November 2007 note, summarizing the results of an electrocardiogram, and a February 2008 progress note, regarding treatment for shortness of breath, from the Iowa Heart Center, are included in the VA treatment records associated with the claims file.  A March 2009 progress note from Dr. B.S.L, regarding follow-up for complex nutritional deficiency anemia and mild thrombocytopenia, is also included in the Veteran's VA treatment records.  Despite the foregoing, it appears that there are additional outstanding treatment records from each of these private healthcare providers which are potentially pertinent to the claims remaining on appeal.  

Despite the inclusion of the aforementioned private treatment records in the Veteran's VA treatment records, an October 2006 note reflects that the VAMC received faxed documentation of a recent visit from the Iowa Heart Center which was forwarded to the Veteran's primary care provider for review.  However, no actual record of this private treatment is available for the Board's review.  A January 2007 VA note indicates that the Veteran brought treatment records from Dr. B.S.L. and the Iowa Heart Center; however, these records are also not available for the Board's review.  During VA treatment later that month, the Veteran reported that he would be having a scope with an outside gastrointestinal provider by the middle of the following month.  In February 2007, a nurse from the VAMC called the Veteran to advise him of his hemoglobin/hematocrit.  The Veteran indicated that he was aware of such and would follow up with Dr. B.S.L. the next morning.  The following day, the VAMC received a faxed prescription from Dr. B.M.F., reflecting treatment the day prior.  While the office notes from this visit were requested by the VAMC, they are not currently available for the Board's review.  In April 2007, a progress note from Dr. B.M.F. was scanned into the VA treatment records; however, the content of such progress note is not currently available for the Board's review.  During treatment in November 2007, the Veteran reported that he had undergone a work-up for his gastrointestinal issues and his anemia and had had endoscopy and colonoscopy and was diagnosed with portal hypertension and a possible gastrointestinal bleed.  A March 2008 VA note reflects that the VAMC received a March 2008 treatment record from the Iowa Heart Center; however, the VA note indicates only that the Veteran was seen for a follow-up and discusses medication changes and the need for continued monitoring.  

A September 2008 VA note reflects that the VAMC received a progress note from the Iowa Heart Center reflecting that the Veteran was seen for follow-up for three vessel coronary disease status-post five vessel bypass 10 years earlier, hypertensive heart disease, portal hypertension, diabetes, mixed dyslipidemia, and anemia.  During VA treatment in November 2008, the Veteran reported that, since his last visit he had undergone colonoscopy, had a liver ultrasound, and had received three units of blood.  He added that he had seen Dr. Feldman and his hematologist.  A March 2009 VA note reflects that the VAMC had received a March 2009 treatment note from the Iowa Heart Center; however, the VA note indicates only that the Veteran was seen for a recheck and discusses medication changes and the need to return in one year for follow-up.  During VA treatment in November 2009, the Veteran reported that he was to be seen at the Iowa Heart Center, and would discuss his blood pressure at that facility.  He also reported that he was being followed by Dr. Feldman and his hematologist.  The VA treatment records currently available for the Board's review include a March 2010 progress note from the Iowa Heart Center.  This note includes the impression/plan; however, it is unclear whether the entire progress note was included, or whether the note consisted only of an impression/plan.  Most recently, during VA treatment in November 2010, the Veteran reported that he no longer saw his hematologist, but he continued to be followed by Dr. Feldman.  

In light of the foregoing, the Board finds that the claims remaining on appeal must be remanded to obtain any outstanding pertinent treatment records from the Iowa Heart Center (dated since November 2005), Dr. B.S.L. (dated since May 2006), and Dr. B.M.F. (dated since August 2003).  

The Board further notes that the most recent VA treatment records currently associated with the claims file are dated in November 2010.  On remand, the AMC/RO should obtain all outstanding pertinent VA treatment records, to include any records of treatment from the Des Moines VAMC, dated since November 2010.  

The Board further finds that additional notification action, pursuant to the VCAA, is warranted.  While the May 2006 VCAA letter advised the Veteran of the information and evidence necessary to substantiate his claim for service connection for angiodysplasia and bypass surgery, in light of the of the recharacterization of these claims, he should be furnished VCAA notice on remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for service connection for angiodysplasia and/or anemia and his claim for service connection for CAD.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for type II diabetes mellitus, angiodysplasia and/or anemia, bleeding ulcers, hypertension, and CAD.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for records of treatment from the Iowa Heart Center (dated since November 2005), Dr. B.S.L. (dated since May 2006), Dr. B.M.F. (dated since August 2003), and the Des Moines VAMC (dated since November 2010).

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AMC/RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.

4.  If any benefit sought on appeal remains denied, the AMC/RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


